DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-9, 12-22, 24-25, and 27-32 is/are pending.  Claim(s) 8, 17, 19-22, 24-25, and 27-28 is/are withdrawn.  Claim(s) 10-11, 23, and 26 is/are canceled.
Election/Restrictions
Applicant’s amendments filed 11/29/2021 have changed which claims are part of the previously elected Species.  
Previously withdrawn claims 6-7 are now drawn to Species 1 and therefore examined herein. 
Previously withdrawn claim 8 remains withdrawn, see below for inflow/outflow end and distal/proximal end analysis (after claim notes in this section). 
Claim 17 has been amended such that the cover is spaced from the inflow end.  Elected Species 1-4 requires the inflow end be covered.  Therefore, Claim 17 is no longer part of the elected Species and is withdrawn herein.
Claims 10-22, 24-25, and 27-28 are method claims in Group II and remain withdrawn. 
New claims 29-30 and 31 and part of Species 1 and therefore examined herein.  
New claim 32 is applicable to Species 1 and therefore is examined herein. 
Therefore, after the amendments filed 11/29/2021, claims 8, 17, 19-22, 24-25, and 27-28 are directed to the withdrawn Group and Species. 

Inflow/outflow end and distal/proximal end analysis
Applicant’s claims and specification use both inflow/outflow and distal/proximal opposing directions along the longitudinal axis.  It is not clear how they relate to one another.  Is the inflow end at the proximal or distal end?  
Citations below are from the PG Publication of the instant Application (US 2020/0229956).
[0100] indicates the proximal end is 2010 (left side in the figures) and the distal end is 2020 (right side in the figures).  The same orientation is found in [0101], [0103], and [0106]-[0108].
[0109] indicates the inflow end is 606 (left side in the figures) and provides no label number for the outflow end (must be on the right side in the figures).
[0125] indicates the pressure gradient is greatest between inflow and middle, which represents the larger diameter end and the middle.  
Therefore, for purposes of examination the Examiner considers the inflow end to be the larger diameter end, which is the proximal end.  

Response to Arguments
Applicant’s arguments, filed 11/29/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 1 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 11/29/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 2 and 17 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues the amended language of the cover being “between the inflow end and the reduced diameter portion” is not taught by the prior art. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cover is only between the inflow end and the reduced diameter portion and does not extend beyond this region/location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim 17 are moot as this claim is no longer drawn to the elected Species (discussed supra in the Election/Restriction section).
	
Applicant’s arguments with respect to claim 7 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
The amended language in claim 7 is taught by prior art not previously cited.  Therefore, Applicant’s arguments with respect to this claim are moot. 

Double Patenting
The nonstatutory double  patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 16 of U.S. Patent No. 6,953,476 B1. the ‘476 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘476 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a flow modifying device having struts, a narrowed central portion, and a cover, as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, et al (Cooper) (US 2003/0070676 A1).
Regarding Claim 1, Cooper teaches a flow modifying apparatus (e.g. Figures 9L-M, [0129]) comprising:
a plurality of struts coupled together to form a radially expandable frame having a proximal and a distal end (e.g. Figure 9L), wherein the proximal and the distal ends are radially expandable into expanded proximal and distal ends (e.g. , wherein the flow modifying apparatus extends from an inflow end to an outflow end (e.g. Figure 9M, longitudinal ends);
a reduced diameter portion of the expandable frame disposed between the expanded proximal and distal ends (e.g. Figure 9M), wherein the reduced diameter portion comprises a fluid flow through passage (e.g. abstract, [0129], the entire device has a fluid flow passageway); and
a cover disposed over at least a portion of the radially expandable frame between the inflow end and the reduced diameter portion (e.g. [0129], Figure 9M, #855; having the bioactive coating, [0019], [0021], [0157]; the cover is over at least a portion of the device in the claimed location; there is no claim limitation indicating the cover not be over additional region(s) of the device), wherein the reduced diameter portion modifies fluid flow therethrough immediately upon implantation thereof and forms a pressure gradient between the inflow end and the reduced diameter portion of the apparatus (fluid flow velocity inherently increases when a tube narrows per fluid mechanic principles and there is a pressure gradient per Bernoulli's equation for a narrowed tube relative to a larger diameter tube).

Regarding Claim 2, the pressure gradient is greatest between the inflow end of the apparatus and the reduced diameter portion (the largest diameter end, left-hand- side of Figure 9M, is considered the inflow end and also has the largest pressure due to fluid mechanics).
Claim 3, a velocity of the fluid flow is greatest in the reduced diameter portion (per fluid mechanics the narrowest tube portion (here, reduced diameter portion) has the greatest velocity).
Regarding Claim 4, the expanded proximal and distal ends are flared ends (e.g. Figure 9M, relative to the reduced diameter portion).
Regarding Claim 5, the frame has an inner surface (e.g. Figure 9M, luminal surface) and the cover is disposed on a portion of an outer surface of the frame (e.g. Figure 9M).
Regarding Claim 6, the frame has an outer surface (e.g. Figure 9M, abluminal surface) and the cover is disposed over only a portion of the outer surface (discussed supra for claim 5). 
Regarding Claim 12, the cover is configured to minimize an inflammatory response by a vessel wall (e.g. [0153], inhibits infection).
Regarding Claim 14, the struts form a plurality of slots when the frame is collapsed (e.g. Figure 9L) and the slots expand to diamond shapes when the frame is expanded (e.g. [0129]), the diamond shapes have a height and length (these dimensions are inherently present) and the height decreases from the proximal and distal ends towards a center point between the proximal and distal ends (e.g. Figure 9L versus Figure 9M).
Regarding Claim 15, the length decreases from the proximal and distal ends toward the center point (discussed supra for claim 14, the length decrease is inherently able to be characterized with respect to a center point as both the decrease is present and the center point is present).
Claim 16, the apparatus is self-expanding or balloon expandable (e.g. [0021]).
Regarding Claim 18, Cooper teaches a system for delivering a flow modifying implant (discussed supra for claim 1), said system comprising:  the flow modifying implant of claim 1 (discussed supra for claim 1); and a delivery catheter (e.g. [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 7 and 29-32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper, et al (Cooper) (US 2003/0070676 A1) in view of Chin, et al (Chin) (US 2017/0056175 A1).
Regarding Claim 7, Cooper discloses the invention substantially as claimed but fails to teach the cover is spaced from the reduced diameter portion.
Chin teach a covering over the inlet (inflow, proximal) end (e.g. #26, [0054]).
Chin and Cooper are concerned with the same field of endeavor as the claimed invention, namely coverings for stent frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper such that the cover is spaced from the reduced diameter portion as taught by Chin as it is a simple substitution of one known element (covering position on a frame) for another to obtain predictable results (MPEP 2143).  Here, this element is known per the teachings of Chin. 

Regarding Claim 29, the cover is disposed only on the flared end of the expanded proximal end (discussed supra, the cover in the combination is only over the inflow end of the frame). 
Claim 30, the cover comprises a leading edge and a trailing edge (e.g. Cooper, Figure 9M, the two longitudinal ends of the cover) and the cover forms a conical section of material  (e.g. Cooper, annotated Figure 9M below, the inflow end is from the left-hand-side to the first solid line and the arrow indicates where the conical section is located; the Examiner notes in order to form a conical section the “end” must be more than the line at the terminal end, which is the initial inflow location).

    PNG
    media_image1.png
    578
    807
    media_image1.png
    Greyscale

Annotated Figure 9M, Cooper

Regarding Claim 31, the cover extends all the way to an inlet edge of the inflow end (discussed supra for the combination; when the cover of Chin is at the inlet, it is all the way to the inlet edge). 
Regarding Claim 32, the cover extends over 40% or less of the length of the apparatus (e.g. annotated Figure 9M(2) below). 

    PNG
    media_image2.png
    578
    853
    media_image2.png
    Greyscale

Annotated Figure 9M(2), Cooper

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper, et al (Cooper) (US 2003/0070676 A1), as discussed supra, alone.
Regarding Claim 13, a diameter of the reduced diameter portion is between 2 mm and 4 mm (e.g. [0094], the second diameter is the larger diameter and the first diameter is the reduced diameter portion’s diameter, 3 mm to 10 mm for the second diameter in the range of 2:1 to 4:1 yields a range for the first diameter of 0.75 mm to 5 mm, which encompasses the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper such that the diameter of the reduced portion is 2mm to 4mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).


Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper, et al (Cooper) (US 2003/0070676 A1), as discussed supra, and further in view of Cerchiari, et al (Cerchiari) (US 2017/0340434 A1).
Regarding Claim 9, Cooper discloses the invention substantially as claimed but fails to teach the cover comprises a tissue.
Cerchiari teaches the use of a bioactive substance of tissue material (e.g. [0044], cells).
Cerchiari and Cooper are concerned with the same field of endeavor as the claimed invention, namely stents having a narrowed central portion and a bioactive coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper such that the cover comprises a tissue as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2148).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/7/2022